UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

NELSON RODRIGUEZ,
                                      Petitioner,
                                                                        Case # 18-CV-6757-FPG
v.
                                                                        DECISION AND ORDER
JEFFERSON B. SESSIONS, et al.,
                                      Respondents.


       On November 20, 2018, pro se Petitioner Nelson Rodriguez moved to appoint counsel. ECF No.

4. A habeas petitioner has no right to counsel, but under 18 U.S.C. § 3006A(a)(2)(B), “this Court has

discretion . . . to appoint counsel to any person seeking relief under 28 U.S.C. § 2241 who is financially

unable to obtain adequate representation . . . whenever . . . the interests of justice so require.” Martinson

v. U.S. Parole Comm’n, No. 02Civ.4913, 2004 WL 203005, at *2 (S.D.N.Y. Feb. 2, 2004) (internal

quotation marks and brackets omitted). In making this determination, the Court considers, among other

things, the threshold factor of “whether the petitioner’s claim seems likely to be of substance.” Farmer v.

United States, No. 16-cv-6287, 2016 WL 1276461, at *8 (S.D.N.Y. Mar. 30, 2016).

       Here, it is unclear whether Petitioner’s claims are likely to be of substance. This case is in the

early stages of litigation, as Respondents have yet to respond to the petition. Therefore, Petitioner’s

Motion to Appoint Counsel (ECF No. 4) is DENIED WITHOUT PREJUDICE.

       IT IS SO ORDERED.

Dated: January 22, 2019
       Rochester, New York
                                              ______________________________________
                                              HON. FRANK P. GERACI, JR.
                                              Chief Judge
                                              United States District Court
